Citation Nr: 0203852	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  00-18 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased rating for lumbar disc disease, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to July 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska, which confirmed and continued the 40 percent 
evaluation for the veteran's lumbar disc disease.  The RO in 
Seattle, Washington, currently has jurisdiction over the 
veteran's claims file.

The record reflects that the veteran requested a personal 
hearing before a Member of the Board in conjunction with his 
appeal.  Such a hearing was scheduled for October 2001, but 
the veteran failed to appear.  See 38 C.F.R. § 20.704(d).  
However, while the correspondence informing the veteran of 
this hearing was not returned as undeliverable, it was sent 
to an address which did not appear anywhere in the record.  
Accordingly, the Board attempted to contact the veteran in 
order to obtain clarification as to whether he received this 
correspondence, and/or whether he still desired a hearing.  
Nevertheless, a memo dated in April 2002 reflects that the 
veteran's representative tried unsuccessfully to locate the 
veteran, and it was determined that the veteran could not be 
located.  Therefore, the Board concludes that no further 
action is necessary regarding the veteran's request for a 
personal hearing.  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993) (In the normal course of events, it is the burden of 
the veteran to keep the VA apprised of his whereabouts.  If 
he does not do so, there is no burden on the part of the VA 
to turn up heaven and earth to find him.); see also Wood v. 
Derwinski , 1 Vet. App. 190, 193 (1991) (The duty to assist 
is not a "one-way street."  If the veteran wants help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.).


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case have been met.

2.  The veteran's service-connected lumbar disc disease is 
not manifested by pronounced symptoms of intervertebral disc 
syndrome, demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the 
veteran's service-connected lumbar disc disease are not met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5293 (2001); 66 Fed. Reg. 45,620-4,5632 
(August 29, 2001) (codified as amended at 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran several 
examinations in relation to this claim, and he has not 
indicated that the disability has increased in severity since 
the last examination.  The RO also advised the veteran of the 
evidence necessary to substantiate his claim, including the 
applicable criteria for a higher disability rating by the 
Statement of the Case.  Further, it does not appear that the 
veteran has identified any pertinent evidence that has not 
been obtained or requested by the RO.  For example, in May 
1999 the RO sent correspondence requesting medical records 
from the private clinicians identified by the veteran.  
Additionally, the RO specifically addressed the applicability 
of the VCAA to the facts of this case by correspondence dated 
in August 2001.  Moreover, as noted above, it appears that 
the veteran's current address is unknown, and the Board's 
efforts to locate him have been unsuccessful.  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA, to include the revised regulatory 
provisions of 38 C.F.R. § 3.159, have been fulfilled to the 
extent possible based upon the cooperation of the veteran.  
See Hyson, supra; Wood, supra.  No additional assistance to 
the veteran is required based on the facts of the instant 
case.


Background.  Service connection was established for lumbar 
disc disease by a June 1993 rating decision.  An initial 
rating of 10 percent was assigned pursuant to Diagnostic Code 
5293, effective July 18, 1992.  This rating was subsequently 
increased to 40 percent by a January 1997 rating decision, 
effective March 31, 1996.

The evidence added to the file in conjunction with the 
veteran's current increased rating claim includes various 
private and VA medical records, including examination 
reports, which, together, cover a period from 1997 to 2000.  
Among other things, these records show treatment on various 
occasions for low back pain.

A September 1998 MRI report showed the veteran's lumbar 
vertebral body heights to be normal.  Similarly, the signal 
intensity within the vertebrae was normal.  There was no 
evidence of pathologic involvement.  However, there was 
desiccation and loss of height of the L4-5 disc space, 
consistent with degenerative disc disease.  The L5-S1 disc 
space was found to be grossly normal.  Nevertheless, there 
was some asymmetric protrusion of disc material to the right 
of the midline at the L4-5 level, without evidence of clear-
cut disc herniation.  Further, there was no evidence of free 
fragment migration, nor was there evidence for significant 
neural foraminal encroachment, nor for spinal stenosis.  The 
L1-2, L2-3, and L3-4 levels appeared normal.  Overall 
impression was degenerative disc disease, L4-5, and central 
and slightly right-sided disc protrusions, but without 
evidence of frank herniation, spinal stenosis, or neural 
foraminal encroachment.

A private consultation examination conducted in December 1998 
noted that the veteran reported his current onset of 
complaints began in August with intensification of low back 
pain, accompanied by right lower extremity posterior pain 
which seemed to localize in the ankle and the dorsum of the 
right foot.  While it had a "low grade toothache" quality 
the majority of the time, he had noted that position, such as 
standing while weightbearing and walking with weightbearing, 
were very uncomfortable.  Sitting also caused intensification 
of symptoms.  In addition, he described occasional "pins and 
needles" and other similar paresthetic sensations, when pain 
had increased.

On examination the examiner noted that the veteran was well-
developed, sitting quietly on the edge of the table, in no 
acute distress.  The veteran did have some guarding and 
grunting respirations when he attempted to change positions, 
such as when moving on or off the table.  Sensory was found 
to be grossly intact to light touch.  Circumferential 
measurements of the bilateral lower extremities were found to 
be within 1 cm bilaterally.  Motoric testing was within 
acceptable limits, although it was noted that there was some 
decrease in resistance related to pain in the right lower 
extremity.  Straight leg raising was found to be positive on 
the right at approximately 35 degrees.  Ankle dorsiflexion of 
the right lower extremity was also positive.  Further, it was 
noted that the posterior oblique trunk flexed to both sides, 
and was notably tender at the right L4-5 level.  In addition, 
the oblique tilting to the right caused pain that radiated to 
the right ankle.  Moreover, palpation revealed tenderness at 
the L4-5 and L5-S1 levels.  Based on the foregoing, the 
examiner opined that the veteran appeared to have a right L5 
neuroencroachment, which was possibly secondary to a disc 
herniation.  The examiner also commented that he could not 
rule out possible right L4-5 and/or L5-S1 arthropathy.  

The day following the private consultation examination, the 
veteran underwent electromyographic (EMG) evaluation and 
nerve conduction studies (NCS) of the bilateral lower 
extremities.  Impression following the EMG evaluation was 
that the findings were consistent with a bilateral L5-S1 
radiculopathy, with evidence of acuity and chronicity on both 
side.  Impression following NCS evaluation was that it should 
be considered a normal nerve conduction study of those nerves 
tested.  (Emphasis in original).

The medical records reflect that the veteran had a series of 
epidural steroid injections in the L5-S1 interspace in 1999.  
Reevaluation conducted after these lumbar epidural in March 
1999, note that, between the injections and medication, the 
veteran reported that his pain was down to a dull pain.  He 
did have an occasional burning sensation, but sharp pain was 
gone.  Further, it was noted that he continued to work full-
time as a telephone technician.

The veteran underwent a VA medical examination in June 1999.  
At this examination, it was noted that the veteran had a long 
history of low back pain with radiation to the right lower 
leg.  It was also noted that he had a documented herniated 
nucleus pulposus and degenerative disc disease by MRI.  The 
veteran reported chronic low back pain, as well as pain the 
right leg to the foot, with prior history of intermittent 
sciatica.  Further, it was noted that he had been treated 
with muscle relaxants, non-steroidal anti-inflammatories, and 
had been prescribed narcotics by his civilian physicians.  
Additionally, he reported that the pain was constant and 
chronic, and that he had missed 6 months of work in the past 
year secondary to the  low back pain.  It was noted that he 
had not had surgery on the spine.

Examination of the low back revealed decreased range of 
motion of the lumbar spine with 45 degrees of anterior 
flexion.  There was full range of motion to lateral flexion, 
rotation, and posterior extension.  However, the veteran had 
pain on all range of motion testing.  His gait, stance, and 
posture were found to be normal.  Deep tendon reflexes were 
found to be 1+ at the knees and ankles.  Further, straight 
leg raising was negative to 90 degrees bilaterally.  The 
examiner also noted that the September 1998 MRI report was 
attached.  Based on the foregoing, the examiner's diagnoses 
were herniated nucleus pulposus L4-L5; and degenerative disc 
disease of the lumbar spine with decreased and painful motion 
as well as radiculopathy.

The veteran underwent a new VA arranged orthopedic evaluation 
in January 2000.  At this examination, the veteran reported 
that he had back pain which was getting worse.  He also 
described the medical treatment he had received for his low 
back.  In addition, he estimated that he could sit and stand 
for half an hour, could lift 50 pounds, and the amount he 
could walk was unknown.  

On examination, it was noted, with respect to ambulation, 
that there was no limp on the right or left; toe and heel 
walking were normal on both the right and left; and the 
veteran could do a full squat and recover without external 
assistance.  Range of motion was as follows: flexion to 70 
degrees; left lateral bending to 30 degrees; right lateral 
bending to 25 degrees; and extension to 20 degrees.  Deep 
tendon reflexes were 2 for both knees and both ankles.  
Straight leg raising was to 90 degrees, bilaterally.  
Sensation measured by pinwheel on the lateral calf and dorsum 
of the foot, back of calf and lateral heel, and medial thigh, 
were all found to be normal on the right, but decreased on 
the left.  Muscle strength of the extensor hallucis longus, 
and anterior lateral group, were all 5/5, right and left.  
Maximum circumference of the calf was 18 inches, bilaterally.  
The examiner also noted the findings of the September 1998 
MRI report.  Based on the foregoing, the examiner's 
diagnostic impression was chronic low back pain with 
underlying disc degeneration without evidence of neurologic 
deficit on that basis.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's low back disability is evaluated pursuant to 
Diagnostic Code 5293, which provides for evaluation of 
intervertebral disc syndrome.  Intervertebral disc syndrome 
is assigned a noncompensable rating when it postoperative, 
cured.  A 10 percent evaluation is assigned when it is mild.  
Moderate symptoms with recurring attacks are assigned a 20 
percent evaluation.  Severe symptoms, with recurring attacks 
and intermittent relief are assigned a 40 percent evaluation.  
Pronounced symptoms, that are persistent and compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief are assigned a 60 percent 
evaluation.  The maximum evaluation available under 
Diagnostic Code 5293 is 60 percent.  38 C.F.R. § 4.71a.


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 40 percent for his service-connected 
lumbar disc disease.

The current 40 percent rating is the maximum evaluation 
allowed for severe limitation of motion of the lumbar spine.  
38 C.F.R. §  4.71a, Code 5292.  The effects of pain on motion 
do not permit a higher rating, as the veteran's 40 percent 
rating is the maximum rating under the limitation-of-motion 
code.  Johnston v. Brown, 10 Vet. App. 80 (1997).  There is 
no medical evidence of ankylosis of the lumbar spine.  
Accordingly, a 50 percent rating under 38 C.F.R. § 4.71a, 
Code 5289 is not warranted.  The 40 percent evaluation is 
also the maximum rating allowed under 38 C.F.R. § 4.71a, Code 
5295 (lumbosacral strain).

The veteran's low back disability is rated under 38 C.F.R. 
§ 4.71a, Code 5293.  The Board acknowledges that the medical 
evidence clearly shows that the veteran's service-connected 
lumbar disc disease is manifested by pain, with radiation 
into the right lower extremity, and resulting functional 
impairment.  However, a thorough review of the medical 
evidence on file, to include the various examination reports, 
reflects that this disability is not manifested by pronounced 
symptoms of intervertebral disc syndrome, absent ankle jerk, 
or other neurological findings appropriate to the site of the 
diseased disc, with little intermittent relief.

The Board finds that the medical evidence does not show that 
the impairment attributable to the veteran's lumbar disc 
disease is of such severity as to constitute pronounced 
symptomatology of intervertebral disc syndrome.  For example, 
the clinician who conducted the private consultation 
examination in December 1998 noted that the veteran was well-
developed, in no acute distress.  Moreover, motoric testing 
was within acceptable limits, although there was some 
decrease in resistance related to pain in the right lower 
extremity.  Granted, straight leg raising was found to be 
positive on the right at approximately 35 degrees.  However, 
on the subsequent June 1999 VA examination, straight leg 
raising was negative to 90 degrees, bilaterally.  Straight 
leg raising was also to 90 degrees on the January 2000 VA 
examination.  The Board also notes that the March 1999 
medical records reflect improvement in the severity of the 
veteran's back pain following epidural injections and 
medications.  In addition, the June 1999 VA examination 
reflects that, despite the veteran's complaints of pain and 
the finding of decreased anterior flexion of 45 degrees, the 
veteran had full range of motion to lateral flexion, 
rotation, and posterior extension.  Further, his gait, 
stance, and posture were found to be normal on this 
examination.  Similarly, on the subsequent January 2000 VA 
examination, there was no limp on the right or left; toe and 
heel walking were normal, bilaterally; and the veteran was 
able to do a full squat and recover without external 
assistance.

The Board acknowledges that the medical evidence reflects 
that the veteran's service-connected disability does have 
symptomatology consistent with sciatic neuropathy with 
characteristic pain.  However, there is neither the December 
1998 private consultation report, nor the VA medical 
examinations conducted in June 1999 and January 2000 note 
evidence of demonstrable muscle spasm.  Similarly, there is 
no finding of absent ankle jerk.  In fact, the Board notes 
that deep tendon reflexes for the ankles were noted as being 
+1 on the June 1999 VA examination, and 2 on the more recent 
VA examination conducted in January 2000.

With respect to the requirement for neurological findings 
appropriate to the site of the diseased disc, the Board notes 
that the impression following the September 1998 MRI report 
was without evidence of frank herniation, spinal stenosis, or 
neural foraminal encroachment.  On the December 1998 private 
consultation examination, sensory was found to be grossly 
intact to light touch.  Granted, the examiner opined that the 
veteran appeared to have a right L5 neuroencroachment, which 
was possibly secondary to a disc herniation, and that he 
could not rule out possible right L4-5 and/or L5-S1 
arthropathy.  However, the bilateral lower extremity NCS, 
conducted the very next day, was normal.  Moreover, the 
recent VA medical examination conducted in January 2000 shows 
a diagnostic impression of chronic low back pain with 
underlying disc degeneration without evidence of neurologic 
deficit on that basis.  (Emphasis added).  And it is again 
pertinent to note that there is no objective evidence of 
recurrent muscle spasms or an absent ankle jerk.  Thus, the 
two objective clinical criteria that are specifically noted 
for a 60 percent rating in Code 5293 are not present.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 40 percent for his lumbar disc disease.  
Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).










ORDER

Entitlement to an increased rating for lumbar disc disease, 
currently evaluated as 40 percent disabling, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

